PER CURIAM.
We affirm appellant’s conviction of grand theft, contrary to section 812.014(2)(c)l, Florida Statutes (1995). Appellant stole the hard drive portion of a computer from Wal-Mart. In its normal course of business, Wal-Mart did not sell the hard drive separately. Instead, it sold the hard drive together with a monitor for $869. Wal-Mart did not sell either item separately and its witnesses could not price the hard drive and the monitor separately. The trial court did not err in denying the motion for judgment of acquittal, since there was evidence in the record that *1384the value of the hard drive was not less than $300. A witness testified that the monitor retailed for “anywhere from a hundred to two hundred dollars.” Section 812.012(9)(b), Florida Statutes (1995), provides that “[i]f the value of property cannot be ascertained, the trier of fact may find the value to be not less than a certain amount.”
STONE, C.J., and FARMER and GROSS, JJ., concur.